 

\DOO---.]O\Ul-L

10
11
12
_ 13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:17-¢:\/~01741~JLR Documen.t 69-.1 Filed 03/09!19 Page 1 of 3

THE HONORAB-LE .TAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHH\lGTON
BRETT CALD'WELL, an individual, C&S@ NO- 21 17-CV-0 1741 -JLR
Piaimirr, 'FPK®P@%EB] ORDER

v.
THE BOE]NG COMPANY, a NOTE ()N M()TIQN

Delaware_Corporation and DOE`S l- CALEN])AR; MARCH 11, 2019
10;

 

Defendants.
EPRQ¥QSE'B] ORDER

The Parties’ Joint Motion to Continue the Trial of this Case and its related

 

Scheduling Deadlines came regularly before this Court on March ll, 2019. After

consideration of the Parties’ Stipulation and good cause having been shown, the Motion

is granted The Trial of this case is continued to the end of the Court’S Trial Calendar, on
didn L \ \, , 2020 atl;oam@ - -- -- --

der for the remaining pretrial deadlinesl

€§l lil(

"’ \

Hon. J nies L. Robart'/
United States Difstric.t Judge

The Court Will issue a new Schedulin
IT IS SO ORDERED.

   

[PROPOSED] 0RDER

 

 

\DOO--JO\<.h-l>~

10
11
12
13
14
15
16
17
18
19

-20

21
22
23
24
25
26

 

Case 2:17-cV-01741-JLR Document 69-1 Fi!ed 03/09/19 Page 2 of 3

ATTESTATION
I, Gregory L. Young, am the ECF user Whose identification and password are
being used to tile this Proposed Order. ln compliance With Civil L.R. 5-4.3.4(a)(2), I
hereby attest that Reba Weiss, Laurence Shapero, Lincoln Bisbee, and Allison Powers
concur in this filing '
Dated: March s, 2019 HANEY & YoUNG', LLP

By: /S/G-regomg L. Young

[PRoPosED] oRDER

 

 

 

--]O\

10
11
12
13
14
15
16
17
18
19

Case 2:17~cV-01741"JLR Document 69~1 Filed'03/09119 Page 3 of 3

CERTIFICATE OF SERVICE
1 hereby certify that on March 9, 20_19, 1 electronically filed the foregoing With the
Clerk of the Court using the Court’s CM/ECF Systern, Which caused a true and correct

copy of the foregoing to be served upon:

Laurence- A. Sha ero, WSBA #31301

OGLETREE, D AKI_NS NASH, SMOAK, & STEWART, P.C.
800 Fifih Avenue, sulie 1100

Seattle, WA 98104 _

Phone: (20'6) 693-7 057

Email: laurence.shabero@ogletree.com

Lincoln O. Bisbee, admitted pro hac vice

Zachaéy S. Stinson admitted r'0 hac vice

MOR AN, LEW_I§ & BoC s LLP

1111 Pennsylvama Avenue NW

Washm ton D.C. 20004

Tei: _20, ) 739-3000 _

Ema1 : lmcoln.blsbee@morganlewi_s.com
za'chary.stinson@morganlewrs.corn

AllisOn POWerS admitted m hac vice
MoRGAN LEWIS.& 13 or<;ros LLP
77 _West Wacker Dr1ve
Chica' 0,111111013 60601 Phone:
312) 24_-1000- Fax: (312) 324-1001
mall: allison.powers@morganlewls.com

Aiiomeysfor Defendani The Boeing Company

20

21
22
23
24
25
26

 

[PRoPosED] oRDER

 

 

